Citation Nr: 0524410	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  05-00 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.  

2.  Entitlement to an increased (compensable) evaluation for 
service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty in the U.S. Air force from August 
1954 to May 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 31, 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in Winston-Salem, North Carolina, which denied the 
benefits sought on appeal.  

The veteran's sworn testimony was obtained at a hearing 
conducted at the Board in Washington, D.C. in May 2005 (Board 
hearing), a transcript of which is on file.  


FINDINGS OF FACT

1.  Tinnitus was incurred in active service.  

2.  The veteran has level I hearing in both the right and 
left ears.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).  

2.  The criteria for a compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Advise and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO, on its own initiative, issued 
a VCAA notice letter to the veteran in March 2004 regarding 
entitlement to a compensable evaluation for service-connected 
bilateral hearing loss and entitlement to service connection 
for bilateral tinnitus.  The VCAA notice was provided to the 
veteran prior to the RO's initial adjudication of the claims 
on appeal on July 31, 2004.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the claims on appeal would not be 
prejudicial to the claimant.  

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The content of the March 2004 VCAA letter, as well as a later 
VCAA letter of January 2005, complies with all pertinent VA 
law and regulations.  Each of these VCAA notice letters 
provided the veteran of the information needed to 
substantiate his claim on appeal, and the veteran's reply is 
of record, along with arguments of his representative.  The 
record also indicates that the veteran was provided with a 
copy of the July 31, 2004, RO rating decision and the 
November 2004 statement of the case (SOC), each of which set 
forth the general requirements of applicable law pertaining 
to evidence to support the claims on appeal.  

VA has attempted to obtain all identified records noted by 
the veteran throughout the pendency of this matter since the 
inception of the claim.  38 U.S.C.A.§ 5103A.  In particular, 
the veteran asserted in January 2005 that he had no 
additional evidence to identify which had not already been 
obtained.  

The RO was advised in October 1998 that some of the veteran's 
service medical records were on loan to the patient 
administration division of the U.S. Army Medical Activity, 
Fort Drum, New York.  According, the veteran's service 
medical records presently on file are incomplete.  However, 
service medical records are not relevant to the claim for an 
increased (compensable) evaluation for bilateral hearing loss 
because disability ratings for service-connected hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations rendered from 
audiometric evaluations and, in an increased rating claim, 
the present level of the veteran's disability is the primary 
concern in an claim for an increased rating and past medical 
reports may not be given precedence over current medical 
findings.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As to 
the claim of serviced connection for bilateral tinnitus, the 
Board has granted the veteran's claim, and therefore this 
benefit has been granted in full.  Accordingly, regardless of 
whether the requirements of the VCAA have been met in this 
case as to the tinnitus claim, no harm or prejudice to the 
appellant has resulted.  See, e.g., Mayfield v. Nicholson, 19 
Vet. App. 103, 115 (2005); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

For these reasons, the Board finds that the duty to assist 
has been satisfied in this case, and that additional efforts 
in accordance with the VCAA would serve no useful purpose.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

When after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving such matter shall be given to the claimant.  38 
C.F.R. § 3.102.  


Bilateral Tinnitus

The veteran asserts that he has had bilateral ringing in his 
ears-clinically known as tinnitus, since the time he began 
having hearing difficulty while on active duty in the early 
1970's.  

The veteran's discharge documents show an extended period of 
service in the U.S. Air force, spanning the end of the Korean 
War and through the Vietnam Conflict, with active service in 
Korea.  During much of this time, the veteran's primarily 
duty specialty included that of Air Operations Supervisor, 
where the veteran asserts he was repeatedly and routinely 
exposed to the acoustic trauma of jet aircraft engines.  The 
veteran is service connected for bilateral sensorineural 
hearing loss associated with acoustic trauma sustained during 
such service.  

Service medical records show treatment for complaints of 
difficulty with hearing in conversational settings, diagnosed 
as bilateral "high frequency" hearing loss, from May 1970.  
The veteran is not shown to have complained of tinnitus in 
service, apart from his well-documented complaints of 
conversational hearing difficulty.  

The post-service medical evidence includes a January 1999 VA 
diagnosis of a bilateral high frequency and sensorineural 
hearing loss disability.  A July 2003 private audiologist's 
opinion statement associates the veteran's severe high 
frequency and sensorineural hearing loss with his excessive 
noise exposure during his many years with the U.S. Air force, 
and not with his relatively few years at the Miller Brewing 
Company.  

A July 2004 VA examiner noted the veteran's reported history 
of tinnitus since working near military planes while on 
active duty in the U.S. Air force.  The veteran's VA claims 
file was not available for review.  A diagnosis of bilateral 
tinnitus was given, with notation that assuming the accuracy 
of the veteran's reported history of treatment for hearing 
loss in 1970, then it is "likely" that some factors 
encountered on active duty precipitated his constant 
bilateral tinnitus.  

Although tinnitus is not demonstrated by the existing service 
medical records presently on file and complaints of tinnitus 
are not shown for many years after the veteran's May 1975 
discharge, the Board notes that there is also evidence 
favorable to the veterans claim.  First, the July 2004 VA 
nexus opinion was favorable in that the examiner stated that, 
assuming the accuracy of the veteran's reported history of 
treatment for hearing loss in 1970 in service, it was 
"likely" that some factors encountered on active duty 
precipitated his constant bilateral tinnitus, and review of 
available service medical records show hearing loss in 1970 
in service.  In addition, the Board notes that tinnitus may 
be a buzzing, ringing, whistling, hissing, or, as in this 
veteran's case, roaring, and that "an associated hearing 
loss is usually present" with tinnitus as is true in this 
case.  See The Merck Manual, Sec. 7, Ch. 82, Approach to the 
Patient with Ear Problems.  The fact that the veteran has had 
hearing loss since service, therefore, lends further 
credibility to his testimony at the May 2005 hearing before 
the Board that he has had tinnitus since that time as well.  
Concerning this, the Board notes that tinnitus may occur as a 
symptom of nearly all ear disorders including sensorineural 
or noise-inducted hearing loss.  Id.  

Application of the benefit of the doubt is required when 
there is an approximate balance of positive and negative 
evidence.  In this matter, the Board concludes that this 
point has been attained.  Because a state of relative 
equipoise has been reached in this case, the benefit of the 
doubt rule will therefore be applied.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993).  Service connection for bilateral tinnitus is 
granted, under application of the benefit of the doubt 
provision.  38 U.S.C.A. § 7105.

Increased Initial Ratings in General

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  38 C.F.R. 
§ 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).


Rating Bilateral Hearing Loss

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.85 of the Rating Schedule.  Under these 
criteria, the degree of disability for bilateral service-
connected defective hearing is ascertained by the application 
of the VA's Rating Schedule which establishes 11 auditory 
acuity levels, ranging from Level I (for essentially normal 
acuity) through Level XI (for pronounced deafness).  
38 C.F.R. § 4.85, Diagnostic Code 6100 through 6110.  
Guidance for rating purposes is also provided in the 
pertinent regulations for cases which involve exceptional 
patterns of hearing impairment.  38 C.F.R. §§ 4.85 and 4.86, 
Table VI, Table VIa, Table VII.  

Under 38 C.F.R. § 4.86(a), when the puretone thresholds at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 hertz (Hz)) is 55 decibels (db) or higher, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa of 38 
C.F.R. § 4.85, whichever results in the higher numeral.  Each 
ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
Also, when the puretone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral is 
then elevated to the next higher Roman numeral.  Again, each 
ear will be evaluated separately.  38 C.F.R. § 4.86(b).  

The VA audiometric examination and testing of July 2004 
revealed pure tone thresholds at 1000, 2000, 3000 and 4000 
Hertz of 20, 25, 50 and 75 decibels (db) in the right ear, 
with an average of 42.5 (43) db, and word discrimination 
ability of 98 percent in the right ear.  Left ear pure tone 
thresholds at 1000, 2000, 3000 and 4000 Hertz were 5, 20, 55 
and 75 db, with an average of 38.75 (39) db, and word 
discrimination ability of 92 percent correct in the left ear.  
The diagnosis was moderate sensory neural loss of hearing 
sensitivity in the right ear, and mild sensory neural loss of 
hearing sensitivity in the left ear.  

By application of Tables VI and VII, 38 C.F.R. § 4.85, the 
above clinical data corresponds to Level I hearing for both 
the right and left ears, warranting no more than a 
noncompensable disability evaluation.  Additionally, an 
exceptional pattern of right or left ear hearing impairment 
is not shown by any evidence of record, so as to warrant 
application of 38 C.F.R. § 4.86.  

Although the Board does not doubt that the veteran 
occasionally experiences difficulty hearing in certain 
conversational settings, the objective, clinical and medical 
evidence of record demonstrates essentially normal right and 
left ear hearing acuity-Level I hearing, including on VA 
audiologic examination in July 2004 and prior VA 
examinations.  The private audiologic evidence of record is 
not in a clinical form so as to provide all of the 
information necessary for the application of the VA's hearing 
loss criteria.  However, none of the private medical evidence 
suggests greater impairment than that which is shown on VA 
audiologic examination.  

As noted above, the assignment of disability ratings for 
service-connected hearing impairment is derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  (Emphasis added).  Evaluating hearing impairment is 
thus a nondiscretionary function; VA adjudicators merely 
tabulate the results and assign the corresponding rating.  

The veteran's July 2004 VA audiological evaluation reveals 
findings and scores, which by application to table VI in the 
Rating Schedule, result in a designation of Level "I" for 
both the right and left ears under 38 C.F.R. § 4.85.  When 
applied to table VII, this results in a noncompensable (0 
percent) evaluation under Diagnostic Code 6100.  The claim 
must therefore be denied under VA law and regulations, 
38 C.F.R. § 4.85, Diagnostic Code 6100.  As the preponderance 
of the evidence is against the veteran's claim for a 
compensable rating, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

The claim of service connection for bilateral tinnitus is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.  

The claim of entitlement to an increased (compensable) 
evaluation for service-connected bilateral hearing loss is 
denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


